May I, on behalf of the delegation of the 
Democratic Republic of Afghanistan, congratulate 
Mr. Hollai of Hungary on his election to the high 
office of the presidency of the thirty-seventh 
session of the General Assembly. His election to 
that important post is not only precognition of 
his professional and human qualities, but also a 
well-deserved tribute to his country, with which 
we enjoy the best of relations. These relations 
were further consolidated by the signing 10 days 
ago of the Treaty of Friendship and Co-operation 
between our two countries during the visit of 
Babrak Karmal, General Secretary of the Central 
Committee of the People's Democratic Party of 
Afghanistan and President of the Revolutionary 
Council, to his fraternal country. I hope that 
under his presidency the current session of the 
General Assembly will make a notable contribution 
to the cause of strengthening international peace 
and security. I should like to assure him that 
the Afghan delegation will fully co-operate with 
him and help him in every way to discharge his 
duties. May I also express my appreciation to his 
predecessor, the prominent Iraqi statesman and 
diplomat, Mr. Kittani, for his skilful conduct of 
the deliberations of the last few sessions of the 
General Assembly. I should further like to pay a 
tribute to the Secretary-General for his tireless 
efforts to make the United Nations more efficient 
in maintaining peace and security.
At the thirty-sixth session, during the general 
debate, we spoke at length about two trends in 
the world arena. Since then the confrontation of 
these two trends has acquired a still more acute 
and tense character.
Numerous facts in international affairs clearly 
testify to a growth in the tendencies of the 
foreign policy of the imperialist forces, the 
United States of America in the first place. The 
imperialists are engaged in all-round 
psychological and material preparations for war, 
carrying on the arms race on an unprecedented 
scale and building up their military strength 
both qualitatively and quantitatively. Their 
interference in the affairs of sovereign States 
is being expanded, special forces are being set 
up for armed intervention, their military 
presence in various parts of the world is being 
increased old bases are being modernized and new 
ones are being established. One of the negative 
consequences of that policy is the fact that the 
non-aligned developing countries are becoming 
more and more involved in the ruinous arms race, 
which undermines their struggle to achieve 
economic independence and social progress. The 
imperialist policy of the use of force has 
dragged the whole world closer to the edge of 
nuclear catastrophe. That is an alarming reality 
of the present- day situation, which poses a 
serious threat to the very existence of all 
countries and peoples, large or small, developed 
or developing. This threat urgently demands the 
collective efforts of all peoples of the entire 
globe to put an end to the arms race, 
particularly the nuclear one, to prevent the 
imperialist, adventurist and militarist circles 
from carrying on their mad drive towards a new 
war, to improve the international climate, to 
find solutions to the crucial problems at the 
negotiation table and to secure peace all over 
the world. The concern of millions of people over 
the destiny of mankind was vividly expressed in 
the statements by most of the delegations during 
the second special session of the General 
Assembly on disarmament and in the mass 
manifestations throughout the world.
To avert the threat of an outbreak of a 
thermonuclear war is the main and primary task of 
the United Nations, which was created for the 
very purpose of preserving peace and preventing 
the destruction of man's civilization. In a world 
where attempts are made in some quarters to 
convince the public of the admissibility of 
"limited" or "protracted" nuclear war, will the 
Organization be able to prevent the world from 
slipping into such a war? We hold the strong 
opinion that it is within our ability to avert 
the danger of a nuclear holocaust. The policies 
and the tireless efforts of the peace-loving 
forces, represented by socialist States and the 
non-aligned countries, are aimed at that very 
purpose. It is only natural that we have given 
our support to all initiatives and proposals for 
curbing the arms race and, first of all, the 
prevention of the use or threat of use of nuclear 
weapons. We regard the unilateral declaration by 
the Soviet Union on non-first-use of nuclear 
weapons as a gigantic step towards reducing the 
danger of the outbreak of a nuclear 
confrontation. If complemented by similar 
declarations by the other nuclear-weapon States, 
the possibility of such an outbreak would be 
reduced to naught.
We also warmly welcome the two new proposals by 
the Soviet Union which were advanced in the 
statement of the Foreign Minister of the Soviet 
Union, Mr. Andrei Gromyko, aimed at warding off 
the threat of nuclear war and achieving the 
cessation of the nuclear arms race.
We earnestly hope that the thirty-seventh session 
of the General Assembly will give a strong 
impetus to the negotiations on the most urgent 
concrete problems—halting the arms race and 
achieving real disarmament—and thus help to 
consolidate international detente.
Countries in different parts of the world are 
raising more and more insistently the question of 
adopting and carrying out regional measures aimed 
at creating more harmonious relations among the 
countries of their regions and promoting 
stability, which in turn would strengthen 
international peace and security.
In this connection I should like to say that the 
armed incursions with the use of sophisticated 
weaponry into the Democratic Republic of 
Afghanistan still continue unabated, which 
aggravates the situation around Afghanistan.
The hypocritical and demagogic approach of the 
imperialist countries, particularly the United 
States, the Chinese hegemonists and other 
reactionary quarters is yet another obstacle to 
the steady and natural improvement of the 
situation in the region of South-West Asia. In 
addition to the previous United States 
Administration's covert and overt actions, the 
United States Senate took another provocative 
decision in recent days on the supply of arms to 
the bands of terrorists attacking Afghanistan 
from abroad. This is an of clear and outright 
interference in the internal affairs of a State 
Member of the United Nations and is a blatant 
violation of international law and all norms 
governing international relations. It is 
tantamount to instigating terrorism against a 
small country and exporting terrorism into that 
country. It must be firmly condemned, and we 
believe that the international community will 
take note of it.
We emphatically state to the aforementioned 
quarters and to all others who still cherish the 
illusion of turning back the wheels of history in 
Afghanistan that our heroic nation has determined 
its destiny once and for all and is resolved to 
construct an independent, democratic and just 
system. With or without the obstructionist 
designs adopted by the enemies of our revolution, 
the glorious march towards those goals will 
continue unhindered.
As for the present-day situation inside my 
country, the corrective actions and principled 
line of the Revolutionary Government have yielded 
the fruits which were expected. A greater degree 
of stability and normalcy has made possible the 
speedy recovery of economic and social 
activities. As a result of the recent call made 
by Babrak Karmal, large numbers of Afghan 
nationals who had gone to the neighbouring 
countries for various reasons have returned to 
their homes. Had certain quarters not created 
obstacles, the number of returnees would have 
been much higher. More and more sectors of the 
society are how rallying behind their Government 
and taking an active part in the defence of the 
revolution and its achievements.
The mercenaries and hirelings of imperialism and 
international reactionary forces are suffering 
severe blows; most of their hideouts have been 
wiped out and their arms captured. Needless to 
say, banditry and terrorism would have long since 
vanished were they not supported, financed and 
equipped from external quarters. These 
interventions and incursions constitute the cause 
of instability and differences in our region 
which can and must be tackled by peaceful means, 
through negotiations. Time has demonstrated the 
validity of our approach to the problem and has 
clearly shown that our initiatives put forward on 
15 May 1980 and 24 August 1981 are flexible and 
realistic enough to be a sound basis for a 
comprehensive settlement of the situation and 
normalization of relations among neighbouring 
countries.
We shall continuously and sincerely pursue our 
efforts for the resolution of the situation 
around Afghanistan. As was stated by Babrak 
Karmal at the ninth plenum of the Central 
Committee of the People's Democratic Party of 
Afghanistan:
"We have declared many a time and once again 
proclaim that it is our desire to make our 
relations with our eastern and western 
neighbours, that is, Pakistan and Iran, normal 
and even friendly on the basis of good will and 
reason through constructive talks. ... the Geneva 
talks showed that foundations existed for the 
achievement of agreements acceptable to both 
sides on all of the issues concerning an 
all-sided critical solution and that only good 
will and understanding were needed to solve the 
existing differences. We are ready, as far as the 
Democratic Republic of Afghanistan is concerned, 
to meet them half-way in order to improve 
conditions in the region and to normalize our 
relations with them."
We express our appreciation to the Secretary- 
General and his personal representative, Mr. 
Diego Cordovez, for their efforts to bring the 
parties concerned closer in order to achieve a 
negotiated settlement, and assure them of our 
continued co-operation.
The question of strengthening security and easing 
tension in the Indian Ocean has acquired great 
urgency in the past few years. The right of the 
nations of that region to peaceful life and their 
desire to concentrate their efforts on their 
economic and social development have been 
jeopardized by the increased military activity of 
the United States, by its constant blocking of 
the efforts to convene the Conference on the 
Indian Ocean. We have invariably supported the 
desire of the coastal States of the Indian Ocean 
to turn that region into a zone of peace where 
all foreign military bases would be dismantled 
and no one would threaten the security, 
independence and sovereignty of the States in the 
region. The Democratic Republic of Afghanistan 
resolutely supports the holding of the Conference 
in Colombo on 9 May 1983 as proposed by 
non-aligned countries that are members of the 
/If? Committee on the Indian Ocean We reaffirm 
our support for the proposal by the President of 
the Democratic Republic of Madagascar, Mr. 
Ratsiraka, for the convening of a summit 
conference of hinterland and littoral States of 
the Indian Ocean region, to be held in 
Antananarivo.
In the context of regional security my delegation 
speaks out in favour of the initiative of the 
Mongolian People's Republic on the signing of a 
convention on mutual non-aggression and non-use 
of force in the Asian and Pacific region. The 
decision and proposals of the Conference of 
Foreign Ministers of the three Indo-Chinese 
countries held in Ho Chi Minh City on 6 and 7 
July 1982 constitutes a concrete and realistic 
programme for the normalization of the situation 
in that region of South-east Asia. These steps, 
if accepted, will undoubtedly contribute to a 
substantial improvement in the political climate 
in the region in favour of peace, stability and 
co-operation between the Indo-Chinese countries 
and the countries members of the Association of 
South-east Asian Nations.
The recent setting up of the so-called Coalition 
Government is but a scheme of China in collusion 
with United States imperialism and other 
reactionary forces to cover up the abominable 
face of the genocidal Pol Pot clique and to be 
used as an instrument against the rebirth of the 
Kampuchean people and for interference in the 
internal affairs of the People's Republic of 
Kampuchea, to create tension and to haltthe 
tendency towards reconciliation and co-operation 
in the region.
The Democratic Republic of Afghanistan also 
supports the proposals of the Democratic People's 
Republic of Korea for the reunification of Korea 
in a peaceful and democratic way as a 
constructive step towards peace and stability in 
the region.
After over three decades of wars and 
confrontations the situation in the Middle East 
has acquired still further explosive dimensions 
due to the aggressive, expansionist and racist 
nature of the Zionist entity supported by United 
States imperialism. During the recent Israeli 
aggression against Lebanon the world was outraged 
to witness how far Washington's support of Tel 
Aviv's aggressive plans spreads and how 
disproportionately great are the ambitions of the 
Israeli leaders, who are ready to use every means 
available to achieve their delirious 
over-ambitious aims regarding the creation of 
Greater Israel.
The hideous Israeli crimes of genocide and 
massacre of the Palestinian civilians in the 
refugee camps of Sabra and Shatila in west Beirut 
will forever remain unsurpassed in the history of 
mankind. But the Israeli aggressors and their 
American patrons must remember that the popular 
movement based on the legitimate aspirations of 
the Palestinians cannot be suppressed by brute 
force. The Palestinian people will never be 
crushed by an aggressor. Their just cause will 
eventually triumph. It is evident that the 
aggressor would not be able to behave so brazenly 
if its partner in strategic co-operation were not 
the biggest imperialist Power. That is why the 
United States shares responsibility for the 
horrendous crimes that have been and are being 
committed in Lebanon.
Israel's designs to win an easy victory by 
forcing the Palestinians to surrender proved to 
be miscalculations. The aggressors met with 
valiant resistance from the Palestinians, the 
patriotic Lebanese forces and the Syrian armed 
forces, whose courage has won them admiration.
The Democratic Republic of Afghanistan, as a 
staunch supporter of the Palestinian and Arab 
cause, once again expresses its all-round 
solidarity with our Palestinian brothers in their 
heroic struggle. We demand the immediate and 
complete withdrawal of Israeli troops from all 
occupied Arab territories and restoration of the 
inalienable rights of the Palestinian people, 
including their right to establish their national 
State in Palestine.
Afghanistan believes that it is now imperative to 
start a collective search for an all-embracing, 
just and realistic settlement in the Middle East 
within the framework of a specially convened 
international conference as set out in the 
Brezhnev six-point plan. We have also noted with 
interest the relevant outcome of the Twelfth Arab 
Summit Conference, held at Fez.
At its thirty-seventh session the General 
Assembly is expected to bring pressure to bear on 
the Zionists and their imperialist supporters, 
particularly United States imperialism, with a 
view to ensuring full compliance with the 
repeated calls of the international community.
Since the beginning of the unfortunate armed 
conflict between Iraq and the Islamic Republic of 
Iran, the continuation of which will seriously 
affect not only those two neighbouring Islamic 
countries but the entire region, we have 
sincerely hoped that the Governments of Iran and 
Iraq will desist from actions that may cause the 
situation to worsen still further and that they 
will find peaceful ways and means of resolving 
their disputes.
We express our appreciation for the work done by 
the Secretary-General and his mission in this 
regard. We urge him to continue his efforts aimed 
at finding a just and peaceful solution to this 
tragic conflict.
As in the past, Afghanistan expresses its full 
support for the independence, sovereignty, 
territorial integrity, unity and non-aligned 
status of the Republic of Cyprus.
We stand side by side with our African brothers 
in their struggle against imperialism, 
colonialism, neo colonialism and	for 
independence, social justice and development.
The Democratic Republic of Afghanistan strongly supports the 
people of Namibia, which, under the leadership of 
their sole legitimate representative, SWAPO, are 
struggling against the apartheid regime's 
occupation,
We reaffirm our solidarity with the heroic 
peoples of South Africa in their struggle to free 
themselves from the abhorrent system of 
apartheid. We resolutely condemn the South 
African racist regime's continued aggression 
against Angola and other front-line States and 
its attempts to topple the Governments of some 
independent African countries, particularly that 
of Seychelles.
In our view the Assembly should take action to 
increase assistance to the national liberation 
movements with a view to accelerating exercise of 
the right of self-determination and the 
independence of peoples still under alien and 
colonial domination.
It is in this context that we express support for 
the struggle of the Sahraoui Arab Democratic 
Republic for full sovereignty over its territory.
We are in solidarity with the people of Puerto 
Rico trying to exercise their right to 
self-determination and full independence.
My delegation reaffirms the fU.t support of the 
Democratic Republic of Afghanistan for 
Mauritius's sovereignty over Diego Garcia Island.
We also strongly demand the return of the 
Malagasy Islands of Glorieuses, Juan de Nova, 
Europa and Bassas da India to the Democratic 
Republic of Madagascar.
It is our belief that the Malvinas Islands are an 
integral part of the Argentine Republic.
The situation in Central and Latin America and in 
the Caribbean has been further aggravated as a 
result of the interventionist, aggressive 
policies of the United States.
While strongly condemning the sinister plots of 
the United States Administration in the region, 
the Government of the Democratic Republic of 
Afghanistan expresses full solidarity with the 
revolutionary peoples of Cuba, Nicaragua, 
Grenada, El Salvador and other peoples of Latin 
America in their struggle against United States 
imperialism.
The present state of the international economic 
situation constitutes a source of deep concern 
for the developing countries. The reluctance of 
certain capitalist countries regarding the 
launching of a genuine dialogue with the 
developing countries within the framework of the 
United Nations has so far prevented the 
achievement of agreements on structural changes 
in the mechanism of international economic 
relations. The prevailing uncertainty about the 
world economy clearly shows the essential need 
for a new and just international economic order 
that would benefit all. Therefore no effort 
should be spared within the framework of the 
United Nations and within the regional 
organizations to overcome the disparities of the 
present situation. That situation, coupled with 
the economic policies adopted by many Western 
countries, places serious constraint for the 
developing countries, attempts to attain the 
growth rates established in the International 
Development Strategy for the Third United Nations 
Development Decade. This adverse impact has been 
particularly grave for the least developed 
landlocked countries. Their growth rate has been 
retarded, and they have witnessed an actual 
decline in their per capita gross domestic 
product in recent years. While in 1970 the 
average per capita gross national product of the 
least developed countries was 36.3 per cent of 
that of all developing countries, it declined 
further, at the end of 1979, to 29.1 per cent.
Compared with the average annual growth of 3.1 
per cent in the gross domestic product of all 
developing countries in past decade, the 
achievement of the least developer countries was 
even less than one per cent during the same 
period. We thus emphasize the need for special 
measures, large-scale assistance and continued 
support by the international community for the 
development of the least developed countries and 
we stress the need for full and timely 
implementation of the Substantial New Programme 
of Action for the 1980s for the Least Developed 
Countries adopted in Paris.
The distinctive and disadvantageous position of 
land-locked countries and their need for adequatetransport 
and transit facilities in the promotion of their 
trade and economic development has been 
recognized by various United Nations agencies and 
international conferences, and numerous 
resolutions have been adopted specifically to 
overcome those problems. However, it is 
regrettable that effective and full 
implementation of those decisions, including the 
establishment of a Special Fund for Land-locked 
Developing Countries, has not materialized.
We stress the importance of economic cooperation 
among developing countries as a means of 
promoting the rational and efficient use of 
human, material and financial resources available 
for the progress of developing countries. I 
should also like to stress that the international 
community should generate the necessary pressure 
to put an end to the arms race, in order to 
release the enormous resources badly needed for 
development programmes for the developing 
countries. Realistically, it would be impossible 
to analyse in one statement all the economic, 
social, political and security problems facing 
our world. It is even less possible to suggest 
the solutions required for those problems. 
Nevertheless, due attention must be paid to those 
which are outstanding and remain global in 
character.
To underline the approach taken by the Democratic 
Republic of Afghanistan to those problems, allow 
me to quote briefly from a statement by Babrak 
Karmal:
"The Government of the Democratic Republic of 
Afghanistan, in full harmony with its decisive 
revolutionary domestic policy, follows a 
principled, peaceful path in its relations with 
all countries of the world. Afghanistan is and 
will remain a non- aligned nation. We will 
profoundly and actively support the principles of 
positive and active non- alignment, peaceful 
coexistence, the policy of detente and general 
disarmament. And we will fight against 
warmongers, against old and neocolonialism, 
against imperialism and Zionism, against fascism 
and racism, against racial discrimination and 
together with the peace-loving forces in a vast 
global front."

